DETAILED ACTION

This office action is in response to the application filed on 12/27/2018.  Claims 1-17 are pending.  Claims 1-17 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1, 2, 14, 16 and 17 and their dependent claims are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claims recite “the controllable home automation device alters a feature of the second use’s sleeping environment in a way that is likely to reduce the second user’s snoring.”  However this language is indefinite as the scope of the claim cannot be ascertained and one of ordinary skill in the art would not be reasonably apprised of when infringement would occur. The claimed “feature” of the user’s sleeping environment has not been clearly defined in the specification.  It is unclear what the claimed invention is actually doing.  Appropriate correction is required. 
Claims 1, 2, 14 and 17 and their dependent claims are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claims recite “the controllable home automation device 
Claims 1, 2 and 14-17 and its dependent claims are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  Claim 1 recites “a controller” then later recites “a controllable home automation device”.  Applicant’s specification does not describe a controllable home automation device and it is unclear if these are two separate structures or if the controllable home automation device is intended to refer back to the previously recited controller.  Claims 2, and 14-17 also use this language.  Appropriate correction is required. 
Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  Claim 4 recites “a home automation hub.”  Applicant’s specification has no description of a home automation hub and it is unclear what scope this language is intended to cover.  Appropriate correction is required.  For purposes of examination, a home automation hub has been interpreted as a controller which is capable of interfacing with a system or a house (such as lights or HVAC) or with an apparatus within a house (such as a bed). 





35 USC § 112(f) – Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

ELEMENT IN CLAIM FOR A COMBINATION.--An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for reducing the second user’s snoring” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means for” coupled with functional language “reducing” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f), claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: paragraph [0208] states, “the controller can issue a different snore-control command (e.g., raising the head higher, lowering the head and changing the firmness.)”  Therefore this “means for” language has been interpreted as a controller configured to raise or lower a user’s head or change the firmness of a mattress, and equivalents thereof.  This is simply a statement of how the claim language has been interpreted; this is not a rejection.
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), Applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/017887 to Correa Ramirez et al. (“Correa”).
Claim 1.  A system comprising: a controller (Correa discusses a “sleep monitoring system” in paragraph [0004] and also explicitly teaches a controller in paragraph [0092]) comprising a processor (Correa, paragraph [0004]) and computer-readable memory (Correa, paragraph [0004]), the controller configured to: receive, from one or more sensors (Correa, paragraph [0004]), one or more streams of data (Correa, paragraph [0004] teaches “global sensor data from the one or more first sensors and the one or more second sensors”), each stream of data representing a sensed phenomenon in the environment of a bed on which a first user is sleeping and a second user is sleeping (Correa, paragraph [0005]); determine, from at least one of the received one or more streams of data, that the first user is experiencing restless sleep (Correa, Fig. 45, #4506, also discussed in paragraph [0205]) determine, from at least one of the received one or more streams of data, that the second user is snoring (Correa, Fig. 45, #4504; also see paragraph [0045] which states “the technique is adapted for dealing with sleep disturbances caused by snoring”); responsive to determining that the first user is experiencing restless sleep and that the second user is snoring, issue a snore-control command to a controllable home automation device such that the controllable home automation device alters a feature of the second user's sleeping environment in a way that is likely to reduce the second user's snoring (Correa, Fig. 45, #4508); determine again, from at least one of the received one or more streams of data, that that the second user is still snoring after the controllable home automation device alters the feature of the second user's sleep environment; and responsive to the determining again, issue a second snore-control command (Correa, Fig. 45, #4510; the system performs a continuous loop and if it detects a user is still snoring, the sleep monitoring system again causes a “snore-control command”).
Claim 2.  The system of claim 1, wherein the controller is further configured to: determine, from at least one of the received one or more streams of data, that the second user 
Claim 3.  The system of claim 1, wherein the controller is a component of the bed on which the first user is sleeping and the second user is sleeping (this has been interpreted to mean that Applicant’s controller is physically attached to the bed; Correa teaches sleep monitoring system #102, which is seen to be attached to the bed in Fig. 1).
Claim 4.  The system of claim 1, wherein the controller is a home automation hub (for purposes of examination, a home automation hub has been interpreted as a controller which is capable of interfacing with a system or a house (such as lights or HVAC) or with an apparatus within a house (such as a bed); Correa teaches a Sleep Monitoring System that can activate various household systems; see Correa paragraph [0211]).
Claim 5.  The system of claim 1, wherein the one or more sensors comprise an acoustic sensor and wherein one of the one or more streams of data is a stream of acoustic data (Correa paragraph [0206]).
Claim 6.  The system of claim 1, wherein the one or more sensors comprise a pressure sensor and wherein one of the one or more streams of data is a stream of pressure data (Correa paragraph [0081] teaches the use of various pressure sensors).
Claim 7.  The system of claim 6, wherein the one or more sensors comprise an acoustic sensor and wherein one of the one or more streams of data is a stream of acoustic data (Correa 
Claim 8.  The system of claim 7, wherein to determine, from at least one of the received one or more streams of data, that the first user is experiencing restless sleep, the controller is configured to analyze the stream of pressure data (Correa paragraph [0206] anticipates the use of pressure data to determine restless sleep).
Claim 9.  The system of claim 7, wherein to determine, from at least one of the received one or more streams of data, that the second user is snoring, the controller is configured to analyze the acoustic data (Correa paragraph [0206] anticipates the use of acoustic sensors to determine snoring).
Claim 10.  The system of claim 1, wherein to determine, from at least one of the received one or more streams of data, that the first user is experiencing restless sleep, the controller is configured to: analyze at least one of the received one or more streams of data at a first time; determine, at the first time, that the first user is not experiencing restless sleep; analyze at least one of the received one or more streams of data at a second time; and determine, at the second time, that the first user is experiencing restless sleep (Correa Fig. 36; also Correa paragraph [0140]-[0141]).
Claim 11.  The system of claim 1, wherein to determine, from at least one of the received one or more streams of data, that the second user is snoring, the controller is configured to: analyze at least one of the received one or more streams of data at a first time; determine, at the first time, that the second user is not snoring; analyze at least one of the received one or more streams of data at a second time; and determine, at the second time, that the second user is snoring (Correa Fig. 36; also Correa paragraph [0140]-[0141]).
Claim 12.  The system of claim 1, wherein the controller is further configured to: determine, from at least one of the received one or more streams of data, that the first user is not experiencing restless sleep; and responsive to determining that the first user is not 
Claim 13.  The system of claim 1, wherein the controller is further configured to: determine, from at least one of the received one or more streams of data, that the second user is not snoring; and responsive to determining that the second user is not snoring, not issue a snore-control command (see flowchart in Correa Fig. 45).
Claim 14.  The system of claim 1, the system further comprising the controllable home automation device, wherein the controllable home automation device alters a feature of the second user's sleeping environment in a way that is likely to reduce the second user's snoring (Correa teaches a Sleep Monitoring System that can activate various household systems; see Correa paragraph [0211]; and which can provide various alarms such as haptic and audible alarms as in paragraph [0224], which may be used for snoring interventions as in paragraph [0172]).
Claim 15.  The system of claim 1, the system further comprising the controllable home automation device, wherein the controllable home automation device comprises means for reducing the second user's snoring.
Claim 16.  The system of claim 1, wherein determining again, from at least one of the received one or more streams of data, that that the second user is still snoring after the controllable home automation device alters the feature of the second user's sleep environment further comprises: determining again that from at least one of the received one or more streams of data, that that the first user is still experiencing restless sleep after the controllable home automation device alters the feature of the second user's sleep environment (Correa, Fig. 45, #4510; the system performs a continuous loop and if it detects a user is still snoring, the sleep monitoring system again causes a “snore-control command”).
Claim 17.  A system comprising: means for supporting a first user that is sleeping and for supporting a second user that is sleeping (Correa teaches a bed for two users as seen in 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673